Citation Nr: 1539450	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating greater than 10 percent for right knee internal derangement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1996 to April 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's right knee internal derangement is primarily manifested by X-ray evidence of degenerative joint disease with pain on motion, and range of motion limited by no more than 0 degrees of extension or 110 degrees of flexion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right knee internal derangement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Board acknowledges that no VCAA letter was provided to the Veteran, specifically addressing the issue of an increased rating for his right knee disability prior to the December 2012 rating action denying an increase.  However, throughout this appeal, he has discussed his right knee symptoms, with particular emphasis on the impact that it has had on his ability to perform his daily activities, including his employment.  Such assertions are found to demonstrate an understanding of the need to provide evidence regarding the effect his service-connected right knee internal derangement has on his everyday life.  The Court has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what is necessary to substantiate a claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The purposes of the notice requirements have not been frustrated, and any error in failing to provide notice has not affected the essential fairness of the adjudication process because the Veteran had actual knowledge of what he needed to show to establish entitlement to the benefit sought.  Consequently, the Board finds any notice deficiency harmless.

VA has also satisfied its duty to assist the Veteran in the development of his claim decided herein.  In-service and post-service treatment records, have been obtained and are viewable on the Virtual VA and Veterans Benefits Management System electronic file systems.  He has also submitted written statements discussing his contentions and medical evidence to support his claim.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in November 2012 and February 2015.  The Board finds that together the VA opinions are thorough and adequate and provide a sufficient basis upon which to make a decision as the VA examiners personally interviewed and examined the Veteran, including eliciting relevant history, and provided the information necessary to evaluate his right knee disability under the applicable rating criteria and regulations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the Veterans Claims Assistance Act of 2000.  


Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected right knee disability.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's degenerative arthritis of the right knee is currently rated as 10 percent disabling under DCs 5003-5260 for painful motion of the knee. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Under DC 5260 where flexion is limited to 45 degrees, a 10 percent rating is assigned. When flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a. Under DC 5261, limitation of extension of the leg is rated 10 percent disabling at 10 degrees, 20 percent disabling at 15 degrees, 30 percent disabling at 20 degrees, 40 percent disabling at 30 degrees, and 50 percent disabling at 45 degrees.  38 C.F.R. § 4.71a. Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned for disability of the same joint under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 59,990 (2006).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Evidence relevant to the severity of the Veteran's service-connected right knee disability includes, in addition to his assertions of increased symptomatology, VA clinical records, and VA examination reports. 

During VA examination in November 2012, the Veteran's in-service history of right knee meniscus tear in 1996 was briefly summarized.  His current complaint of daily right knee pain, which was described as primarily a sharp pain, was noted.  The Veteran reported the pain was aggravated by stooping and bending in his work as a mechanic.  He also had pain at rest as well as with all weight bearing activities and regularly wears a knee brace.  He takes Etodolac for pain without relief and had recently received a steroidal injection with relief for approximately two weeks.  A recent MRI showed a small horizontal tear in the posterior corner of the medial meniscus and moderate degenerative changes of the medial compartment.  There were no reported periods of flare-ups.

Examination of the right knee showed no deformity, swelling, or palpable tenderness.  During range of motion testing, the Veteran had full extension without pain and flexion to 115 degrees with pain at 110.  There was no additional loss of range of motion with repetitive movements.  Functional loss for the right knee included less movement than normal and pain on movement which caused interference with sitting, standing, and weightbearing.  Muscle strength testing was normal at 5/5.  There was tenderness on palpation, but no laxity or instability and no evidence or history of recurrent patellar subluxation/dislocation.  The diagnosis was osteoarthrosis and medial meniscus tear.  At the time of the examination the Veteran was only able to only perform light mechanical work due to the healing medial meniscus tear.

The Veteran was afforded a second VA examination most recently in February 2015.  At that time his complaint of constant right knee pain remained unchanged.  However also reported intermittent swelling, episodes where his knee "doesn't catch" which causes him to feel "stumbly" and that he occasionally uses a crutch.  He performs weekly stretching and strengthening exercises and has had joint steroid injections twice with minimal temporary relief.  There were no reported periods of flare-ups.  

On examination range of motion of the right knee was normal from 0 to 140 degrees with pain and crepitus throughout.  There was no evidence of pain with weight bearing or localized tenderness, but the Veteran did have some crepitus.  There were no additional limitations following repetitive use and the Veteran was not significantly limited by pain, weakness, fatigue, or incoordination.  Additional contributing factors of disability included disturbance of locomotion and interference with standing.  Muscle strength testing was normal at 5/5 with no evidence of atrophy.  There was no evidence or history of recurrent patellar subluxation or lateral instability.  There was no recurrent dislocation and joint stability testing was normal.  The Veteran had 2 arthroscopic scars of the right knee measuring that were well healed, without deep tissue loss, induration, or pain on palpation.  The functional impact of the Veteran's right knee on his usual occupational as a mechanic involves difficulty standing up after lying on the ground to perform repairs.  

Review of the remainder of the claims file shows that very few treatment records pertaining to the Veteran's right knee disability have been associated with the electronic Virtual VA folder since the October 2010 VA examination.  As a result there are no records that indicate a worsening in range of motion or any other complaints or symptoms to warrant a higher evaluation. 

Based on the preceding evidence, the criteria for a rating greater than 10 percent have not been met.  The Veteran exhibits appreciable loss of flexion in the right knee.  However, even with complaints of pain, the results from the VA examinations do not show limitation of flexion (to 30 degrees) or extension (to 10 degrees) sufficient to warrant a separate 10 percent or an increased 20 percent evaluation under DCs 5261 or 5260, respectively.  38 C.F.R. § 4.71a.  The worst recorded range of motion was during the 2012 VA examination (0 degrees extension to 110 degrees flexion).  Therefore, if strictly rated under range-of-motion DCs, the Veteran's right knee disability would be rated as noncompensable.  However, the presence of arthritis with painful limitation of motion supports a 10 percent rating under DCs 5003 and 5010.  See VAOPGCPREC 9-98.  

Separate ratings may also be assigned for knee disability under DCs 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  These opinions appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned. 

Under DC 5257, a 10 percent rating is warranted for slight impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 20 percent requires moderate impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 30 percent requires severe impairment, including recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Although the Veteran has complained of his right knee feeling "stumbly" and his use of a knee brace and crutch arguably suggests some level of instability, there is no objective evidence of ligamentous laxity of the right knee in VA clinical records or on VA examination.  The objective medical evidence does not establish separate manifestations of recurrent subluxation or lateral instability warranting a separate compensable evaluation under DC 5257.

Higher ratings may also be assigned to several other knee disabilities, if shown.  Here, a 20 percent rating under DC 5258 can be assigned for dislocation of the semilunar cartilage with locking, pain and effusion into the joint. While the Veteran is documented to have a meniscal tear, or damage to the semilunar cartilage, the evidence does not show that he has locking, his reported swelling was only intermittent, and his pain is compensated in the 10 percent evaluation already assigned, thus, compensating him for this symptom under two separate diagnostic codes would constitute prohibited pyramiding. 38 C.F.R. § 4.14 (2015). In any case, absent locking, he does not meet the criteria for a rating under DC 5258.  The only other possibilities for a higher disability rating would be under DC 5256, for ankylosis; under DC 5262, for nonunion of the tibia and fibula; or under DC 5263 for genu recurvatum, none of which is present in this case.  38 C.F.R. § 4.71a.  The medical evidence does not show that any of these conditions has been demonstrated and shown to be a manifestation of the service-connected right knee disability and the Veteran does not claim that any of them are present. Additionally, a separate rating under DC 5259 for symptomatic residuals of removal of the semilunar cartilage is not for application as there is no evidence that he has had his meniscus removed or dislocated it, and he is already being compensated for his pain symptomatology with the current 10 percent evaluation.

There is also no credible evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the right knee would be more than 10 percent disabling under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's functional loss due to pain is adequately covered by the 10 percent rating.  He has not identified any functional limitation, which would warrant a higher or additional rating under any applicable rating criteria.  In fact, even with complaints of pain, the clinical record reflects an ability to flex his knee to at least 110 degrees, which still leaves the degree of limitation of motion far short of what is required for a rating higher than 10 percent for limitation of flexion (i.e., 45 degrees) or a compensable rating for limitation of extension (i.e., 10 degrees) under DCs 5260 and 5261.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194   (1997). 

The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Here, higher ratings based on pain without any quantifiable loss due to actual pain do not serve as basis for an increased rating.  The Veteran has been able to take care of his activities of daily living and even with repetitive use there was no significant loss of motion.  Moreover, his complaints of pain have been taken into consideration in the decision to assign the 10 percent evaluation.  Given that his complaints do not prevent him from achieving a full range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.

Finally, with regard to the arthroscopic scars, the clinical evidence does not show that they are painful, tender, deep, unstable, cause limitation of motion, or are otherwise symptomatic such that a separate compensable rating would be warranted.  38 C.F.R. § 4.118, DC 7803, 7804, or 7805.

Thus, the current level of disability shown is encompassed by the 10 percent rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  Hart, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014). 

ORDER

Entitlement to a disability rating in excess of 10 percent for right knee internal derangement is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


